Citation Nr: 0826857	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer at the RO in June 2004.  A 
transcript of the hearing is of record.

In a January 2006 decision, the Board denied the veteran's 
claim of entitlement to service connection for hemorrhoids.  
The veteran subsequently appealed this issue to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2007, the Court issued a Memorandum Decision, vacating 
the Board's January 2006 decision as to the issue of service 
connection for hemorrhoids and remanding this claim to the 
Board for readjudication.

The Board notes that the January 2006 decision also denied 
the veteran's claim of entitlement to service connection for 
PTSD.  However, the veteran did not appeal this claim to the 
Court, and it became final.  Separately, the veteran 
initiated another claim for entitlement to service connection 
for PTSD with the RO in March 2007.  The RO correctly 
characterized this claim as one requiring new and material 
evidence to reopen.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The August 2007 Memorandum Decision indicated that a remand 
was necessary to afford the veteran a VA examination to 
determine whether his hemorrhoids are related to his active 
service.  The Court indicated that the veteran was afforded a 
VA examination in January 2003, but no such opinion was 
rendered by the examiner.  This will be remedied on remand.

In addition, as noted above, the veteran initiated a new 
claim regarding PTSD in March 2007.  In September 2007, the 
RO issued a rating decision on this issue.  In February 2008, 
the veteran submitted a notice of disagreement.  However, a 
review of the record shows that the RO has not issued a 
statement of the case with regard to this claim.  On remand, 
the RO must issue a statement of the case to the veteran 
regarding his PTSD claim.  Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine whether his 
hemorrhoids are related to his active 
service.  The examiner should be provided 
with the veteran's claims folder for 
review and asked to give an opinion as to 
whether any currently diagnosed 
hemorrhoids are less likely than not 
(i.e., less than a 50 percent 
probability), at least as likely as not 
(i.e., a 50-50 probability), or more 
likely than not (i.e., more than a 50 
percent probability) related to any 
incident of active duty.  A rationale 
should be provided for any opinion given.

2.  Issue the veteran a statement of the 
case concerning the issue of whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for PTSD.  If, and only if, he 
perfects an appeal concerning this issue 
should it be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

